

117 S1032 IS: To direct the Joint Committee of Congress on the Library to obtain a statue of Shirley Chisholm for placement in the United States Capitol.
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1032IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Warnock (for himself, Ms. Klobuchar, Mrs. Gillibrand, Mr. Booker, Mr. Markey, Ms. Warren, Ms. Hirono, Mr. Sanders, Mr. Blumenthal, Mr. Durbin, Ms. Smith, Mr. Coons, Ms. Duckworth, Mrs. Murray, Mr. Kaine, Ms. Stabenow, Mrs. Feinstein, Mr. Casey, Mr. Padilla, Mr. Wyden, Mr. Bennet, Mr. Brown, and Mr. Ossoff) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo direct the Joint Committee of Congress on the Library to obtain a statue of Shirley Chisholm for placement in the United States Capitol.1.Placement of statue of Shirley Chisholm in United States Capitol(a)Obtaining StatueNot later than 2 years after the date of enactment of this Act, the Joint Committee of Congress on the Library shall enter into an agreement to obtain a statue of Shirley Chisholm, under such terms and conditions as the Joint Committee considers appropriate consistent with applicable law. The Joint Committee may authorize the Architect of the Capitol to enter into the agreement and related contracts required under this subsection on its behalf, under such terms and conditions as the Joint Committee may require.(b)PlacementThe Joint Committee of Congress on the Library shall place the statue obtained under subsection (a) in a permanent public location in the United States Capitol.(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, and any amounts so appropriated shall remain available until expended.